Kenison, J.,
dissenting: While agreeing with the next to the last paragraph of the opinion, it is believed that the construction placed on Laws 1947, chapter 90, is stricter than required by its express terms, more limited than its apparent policy and purpose (1 N. H. Judicial Council Rep. 19,20 (1946)) and inconsistent with the action actually taken by this court under the same statute in the recent case of Amoskeag Trust Co. v. Haskell, 96 N. H. 89. If some of the questions certified by the probate court are not doubtful or should not be answered (In re: Gile Estate, 95 N. H. 270), we need not assume that the answers to the remainder are unnecessary to the probate court for its determination of the procedure to be followed in the distribution and accounting of the estate. See Duncan v. Bigelow, 96 N. H. 216, 219.